 -IntheMatterof B. F.GOODRICH COMPANY(COPOLYMER PLANT)andINTERNATIONAL BROTHERHOOD OF FIREMEN S',OILERS,LOCAL320,A. F. of L.In theMatter ofB. F.GOODRIOHCOMPANY (CoreLYMVMERPL,^NT'andINTERNATIONAL BROTHERHOOD OrELECTRPCALWORKERS,LOCAL369,A. F. of L.Cases Nos.RD119 and1R-5120,respectively.Decided April26, 1,943AIr.'C. D. Russell,of Akron,Ohio, for the Company.Dlr. Lawrence F. Daly,ofWashington,D. C., forthe I. B. E. W.Dlr. lVilliar?nE. Fredenberger,of Louisville,Ky., for the Oilers.Mr. F. Al. Dickerson,of Memphis, Tenn.,for the United.Mr. Louis Cokin,of counsel to the Board.NDECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASE_Upon separate petitions duly filed by International Brotherhood ofElectricalWorkers, Local 369, A. F. of L., herein called the I. B. E. W.,and International Brotherhood of Firemen & Oilers, Local 320, A. F.,of L., herein called the Oilers, alleging that questions-affecting com-merce had arisen conceilning the representation of employees ofB. F. Goodrich Company (Copolymer Plant), Louisville, Kentucky,herein called the Company, the National Labor Relations Board con-solidated the cases and provided for an appropriate hearing upon duenotice before William T. Shooer, Trial Examiner. Said hearing washeld at Louisville, Kentucky, on April 2, 1943.At the commencementof the hearing, the Trial Examiner granted a motion of United RubberWorkers of America, C. I. 0., herein called the United, to intervene.The Company, the I. B. E. W., the Oilers, and the United appeared,participated, and were afforded full opportuiiity to be heard, to exam-ine and cross-examine witnesses, and to introduce evidence bearing onthe issues.The Trial Examiner's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following:49 N. L. R. B., No. 21.152 B. F., GOODRICHCOMPANYFINDINGS OF FACTI.THE BUSINESS OF THE COMPANY153B. F. Goodrich Company is a New York corporation with its prin-cipal office at Akron, Ohio.We are here concerned with its Copolymerplant at Louisville, Kentucky.Over 95 percent of the raw materialsused at the Copolymer plant is shipped to it from points outside theState of Kentucky and 95 percent of the finished products is shippedto points outside the State of Kentucky.The Company admits, forthe purposes of this proceeding, that it is engaged in commerce withinthe meaning of the National Labor'Relations Act.1II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 369, and,International Brotherhood of Firemen & Oilers, Local 320; are labororganizations affiliated with the American Federation of Labor, ad-mitting to membership employees of the Company.United Rubber Workers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn March 31, 19483, the I. B. E' W. i equested the Company to recog-nize it as the exclusive representative of certain of the Company'semployees.,The Company refuses to recognize the I. B. E. W. or theOilers as the exclusive representatives of any of its employees.Statements of a Field Examiner of the Board, introduced into evi-dence during the hearing, indicate that the I. B. E. W. and the Oilerseach represents a substantial number of employees in the unit allegedby each to be appropriate.'We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 -(6) and (7) of the Act.IV.THE APPROPRIATE UNITSThe I. B. E. W. contends that all electrical employees, journeymen,and helpers at the Louisville, Kentucky, plant of the Company, ex-cluding employees who have the authority to hire and discharge, con-' The Field Examiner reported that the I. B. E. W. presented four authorization cardsbearing apparently genuine signatures of persons whose names appear on the Company'spay roll ofApril 1, 1943.There arefour employees in the unit urged by theI.B. E. W.The Field Examiner further reportedthat the Oilerspresented six authorization cardsbearing apparently genuine signatures of persons whose names'appear on the Company'spay roll ofApril 1, 1943.There are approximately eight employees in the unit urgedby the Oilers 154DEICISIONS OF NATIONAL LABOR RELATIONS BOARDstitute an appropriate unit.The Oilers contends that all firemen,firemen helpers, oilers, and boiler room employees at the Louisville,Kentucky, plant of the Company, constitute'an appropriate bargain-ing unit.The United contends that only an industrial unit, includ-ing the employees claimed by the I. B. E. W. and the Oilers, is appro-priate'but took the position at the hearing that it does not desire an,election among such a group at this time.2 The Company took noposition with respect to the unit or units.Evidence introduced atthe hearing indicates that the employees claimed by the I. B. E. W.and the Oilers constitute homogeneous craft groups.We find that all electrical employees, journeymen, and helpers atthe Louisville, Kentucky, plant of the Company, excluding employeeswho have the authority to hire and discharge, constitute a unit appro-priate.for the purposes of collective bargaining, within the meaningof Section 9 (b) of the Act.We further find that all firemen, firemen helpers, oilers, and boilerroom employees at the Louisville, Kentucky, plant of the Company,excluding supervisory employees, constitute a unit appropriate for thepurposes of collective bargaining, within the meaning of Section 9 (b)of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe, find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot.. The,I.B. E. W. and the Oilers request that elections be held in the imme-diate future.The United contends that no elections should be heldbecause the Company expects its personnel to increase threefold.Therecord indicates that at the time of the hearing there were approxi-mately four and eight employees in the appropriate units respectively.The record indicates that there is considerable uncertainty as to whenan appreciable expansion of personnel will take place and that furtherthe Company contemplated no increase in the number of employeesin the firemen's unit and possibly no increase in the electrician's unit.We shall accordingly proceed with an immediate determination ofrepresentatives.In one respect, however, we shall, in view of the circumstancesherein presented, modify our usual practice.Ordinarily we refuse,for administrative reasons, to entertain a petition for an investigationand certification of representatives within a year after we have issued'a certification.Since there is some possibility of an expansion of theCompany's operations which will almost triple the number of em-ployees, we shall not, in the event collective bargaining representatives2 After the close of the hearing, the United notified the Board that it desired an imme-diate election in an industrial unit.We shall deny Its request at this time withoutprejudice to the filing of a petition for such a unit. B. F. GOODRICH COMPANY155are certified as a result of this proceeding, adhere to our usual 1-yearrule.We shall, instead, entertain a new petition for an investigationand certification of representatives at any time following issuance ofany certification, provided we are satisfied, under all the circumstancesthen shown (including proof*that there has been a substantial increasein the number of employees and that the petitioner represents a sub-stantial number'of employees), that a question affecting commerce hasarisen.We shall direct that the employees eligible to vote in the electionsshall be those within the appropriate units who were employed duringthe pay-roll period immediately 'preceding the date of the Directionof Elections herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with B. F. GoodrichCompany, Louisville, Kentucky, elections by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Ninth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 10, of said Rules and Regulations, among the employeesin the units found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause, (1) to determine, withrespect to the employees in the electricians unit, whether they desireto be represented by International Brotherhood of Electrical Workers,Local 369, affiliated with the American Federation of Labor, or byUnited Rubber Workers of America, affiliated with the Congress,of Industrial Organizations, for the purposes of collective bargaining,or by neither, and (2) to determine, with respect to the unit of fire-men, whether they desire to be represented by International Brother-hood of Firemen & Oilers, Local 320, affiliated with the AmericanFederation of Labor, or by United Rubber Workers of America, affili-ated with the Congress of Industrial Organizations, for the purposes.of collective bargaining, or by neither.